I concur in the result reached by Judge HAIGHT. The statute (Laws of 1882, chap. 410, § 1813, as amended by the Laws of 1883, chap. 276) provides, in effect, that the lien provided for by that act shall not bind the property for a longer period than ninety days after the claim has been filed, unless, first, the lienor commence an action within that time to enforce the same; or, second, the claimant be made a party defendant in an action brought to enforce any other lien and in which a notice of pendency of such action shall be filed by him, or in his behalf.
This defendant did not commence an action within the prescribed ninety days. Neither was a notice of pendency of *Page 336 
action filed by him, or in his behalf, in this or any other action brought to enforce a lien.
It follows that at the expiration of ninety days his claim ceased to be a lien binding upon the real estate in controversy, and the decision of the referee was, therefore, warranted.
All concur; PARKER and BROWN, JJ., in result as stated in the opinion of PARKER, J.
Judgment affirmed.